Cross appeals by the city and claimant Marshall with regard to the quantum of awards of eleven D.P.s (Marie P. Marshall, claimant) and five D.P.s (John Richardson, claimant) out of the 121 damage parcels in this proceeding. On the appeal by claimant Marshall with respect to D.P.s 98,- 113 and 119, the decree appealed from is affirmed. On city’s appeal the decree appealed from is modified by reducing the awards on D.P.s 71, 74 and 77 as hereinafter indicated: D.P. 71 from $38,000 to $27,900; D.P. 74 from $24,600 to $20,550; D.P. 77 from $24,380 to $20,240 and, as so modified, affirmed, with costs to the successful parties against the unsuccessful. The reduction made on the three damage parcels modified on the ground that the allowances fixed for such parcels are not sustained by the evidence. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Van Yoorhis and Heffernan, J.J.